DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 8/12/2021, with respect to claims 1 and 6 have been fully considered and are persuasive.  The objection because of informalities of claim 1 and 6 has been withdrawn.
Applicant’s arguments, see page 5, filed 08/12/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection under U.S.C. section 112 (b) of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 08/12/2021, with respect to the rejection(s) of claim(s) 1, 2, 6, and 7 under U.S.C. Section 103 as being unpatentable over US 20160233903 (Wu et al.) in view of US20090245409 (Kandukuri Narayan et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20210007095 A1 (Eldessoki et al.) and US 20200229206 A1 (Badic et al.).

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 discloses “the predetermined threshold value” it should be “a predetermined threshold value” as mirrored in claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US20160233903-A1 to Wu in view of US 20210007095 A1 (Eldessoki et al.) and US 20200229206 A1 (Badic et al.).

Regarding claim 1 Wu teaches...a method of transmitting and receiving a signal, the method comprising (P31, discloses a method of transmitting and receiving a signal described as eNB 105 that transmits or receives from UE and eventually transmitting to their intended destinations): identifying a downlink signal-only transmission section in which a first electronic device transmits a downlink signal to a second electronic device, and transmitting the signal in the downlink signal-only transmission section (Fig. 3a, P. 36, Lns. 8-15 discloses the identification of a downlink signal-only transmission section described as a downlink transmission of a full duplex subframe where it only transmits or receives on its configured slot and performing the transmission as it is illustrated further in figure 3a with DwPTS for downlink and UpPTS for uplink); detecting the self-interference signal (Fig. 4b, P.37, discloses estimating on the basis of the detected at least one symbol and interference channel in which a self-reference signal occurs described as a flexible configuration where the signal can be optimized based any criterion including the interference constraints. P. 39 further discloses detecting the self-interference as produced and used to cancel the self-interference a function of signal processing unit and interference cancellation unit 450 performs channel estimation); and identifying a full-duplex (FDX) transmission section in which an uplink signal is received from the second electronic device and the downlink signal is transmitted simultaneously, and processing transmission of the downlink signal and reception of the uplink signal in the FDX 

Eldessoki teaches...detecting together both at least one pilot symbol and at least one data symbol that each have a power value higher than the predetermined threshold value (Fig. 6, P.86, Lns. 1-8 discloses detecting together both a pilot and data symbol for channel estimation, P.95 further discloses the pilot and data symbols having a predefined threshold described as a mobility threshold that is monitored whether static or mobile); 



Badic teaches...estimating an interference channel in which a self-interference signal occurs based upon a selecting of pilot symbols and data symbols together (P.946, discloses estimating an interference channel in which a self-interference signal occurs in this case measured and compared whether it is below 60dB in an full duplex and where P. 221 further discloses the a comparator function so that the maximum biased power is identified based on comparing the power received)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Badic because it teaches a method and apparatus in a wireless device that allows the pairing of radio measurements with geotagged location as distance can be calculated on power strength of received pilot signal as well as calculating interference (Badic, P. 1909). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Wu teaches an electronic device for transmitting and receiving a signal in a wireless communication system, the electronic device comprising (P31, discloses a communication system for transmitting and receiving a signal described as eNB 105 that transmits or receives from UE and eventually transmitting to their intended destinations): a transceiver (P.31, In. 9 discloses a transceiver); and a processor (P.65, Ln.3 discloses a processor), wherein the processor is configured to (P.65 discloses the processor implemented as executing instructions and hardware configured to perform functions): identify a downlink signal-only transmission section in which a downlink signal is transmitted to a counterpart electronic device, and transmit the signal in the downlink signal-only transmission section (Fig. 3a, P. 36, Lns. 8-15 discloses the identification of a downlink signal-only transmission section described as a downlink transmission of a full duplex subframe where it only transmits or receives on its configured slot and performing the transmission as it is illustrated further in figure 3a with DwPTS for downlink and UpPTS for uplink from a base station to UE/terminal); and identify a full-duplex (FDX) transmission section in which an uplink signal is received from the counterpart electronic device and the downlink signal is transmitted simultaneously, and process transmission of the downlink signal and reception of the uplink signal in the FDX transmission section (P.36, Lns. 15-21 discloses identifying a full-duplex (FDX) transmission section described as full- duplex transmission section in which an uplink signal is received from the second device and the downlink signal is transmitted simultaneously described by Fig. 3a where the subframe structure shows DWTS (305 and UPPTS (315) for communication between the base station and the UE where the GP/TP provides the performance of CIR estimation in 

Eldessoki teaches...detect at least one symbol having a power value relatively higher than a predetermined threshold value, estimate an interference channel in which a self- interference signal occurs based upon a selecting of pilot symbols and data symbols together (Fig. 6, P.86, Lns. 1-8 discloses detecting together both a pilot and data symbol for channel estimation, P.95 further discloses the pilot and data symbols having a predefined threshold described as a mobility threshold that is monitored whether static or mobile); 



Badic teaches...and detect the self- interference signal; and wherein the processor detects together both at least one pilot symbol and at least one data symbol that each have a power value higher than the predetermined threshold value (P.946, discloses estimating an interference channel in which a self-interference signal occurs in this case measured and compared whether it is below 60dB in an full duplex and where P. 221 further discloses the a comparator function so that the maximum biased power is identified based on comparing the power received)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Badic because it teaches a method and apparatus in a wireless device that allows the pairing of radio measurements with geotagged location as distance can be calculated on power strength of received pilot signal as well as calculating interference (Badic,P1909). The motivation is that by 

Regarding claim 10 Wu, Eldessoki, Badic, and Choi teach the electronic device of claim 9, Wu teaches...wherein the electronic device is a base station device, and the counterpart electronic device is a terminal device (P.31, discloses the electronic device is a base station and the counterpart electronic device is a terminal device also described as user equipment).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US20160233903-A1 to Wu, US 20210007095 A1 (Eldessoki et al.) and US 20200229206 A1 (Badic et al.) in view of US-20160173306- Al to Hong.

Regarding claim 3 Wu, Eldessoki, and Badic teach the method of claim 1, but does not teach...wherein the detecting of the at least one symbol includes: identifying an average power value of subcarrier symbols; and setting the predetermined threshold value by taking the identified average power value into consideration.

Hong teaches... wherein the detecting of the at least one symbol includes: identifying an average power value of subcarrier symbols; and setting the predetermined threshold value by taking the identified average power value into consideration (Fig, 3, P.50 discloses identifying average power value of subcarrier symbols and setting the predetermined threshold value by (described as reference value) taking the identified average value into consideration described 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Eldessoki, and Badic incorporating the teachings of Hong because it teaches a method and apparatus generating a reference value based on the inter-cell reference signal and power value of received pilot symbols (Hong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Wu, Eldessoki, and Badic teach the electronic device of claim 6, but does not teach...wherein the processor identifies an average power value of subcarrier symbols and sets the predetermined threshold value by taking the identified average power value into consideration.

Hong teaches...wherein the processor identifies an average power value of subcarrier symbols and sets the predetermined threshold value by taking the identified average power value into consideration (Fig, 3, P.50 discloses identifying average power value of subcarrier symbols and setting the predetermined threshold value by (described as reference value) taking the identified average value into consideration described as selecting and storing the average power (P.sub.avg) output from the average power calculator (322) and using it as future reference value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Eldessoki, and Badic incorporating the teachings of Hong because it teaches a method and apparatus generating a reference value based on the inter-cell reference signal and power value of received pilot symbols (Hong, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US20160233903-A1 to Wu, US 20210007095 A1 (Eldessoki et al.), US 20200229206 A1 (Badic et al.) and US-20160173306-Al to Hong in view of US-20190296821-A1 to Choi.

Regarding claim 4 Wu, Eldessoki, Badic and Hong teach the method of claim 3, but do not teach...wherein the setting of the predetermined threshold value includes: identifying a predefined weighting; and setting the predetermined threshold value by applying the predefined weighting to the identified average power value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Eldessoki, Badic and Hong, and Hong incorporating the teachings of Choi because it teaches a method and apparatus allows the determination process for determining an weighted signal selecting the signal based on the power of the signal and calculating its average (Choi, Abs). The motivation is that by applying a 

Regarding claim 5 Wu, Eldessoki, Badic Hong and Choi teach the method of claim 4, Choi teaches...teach...wherein the predefined weighting is set on the basis of a predetermined condition (P.47, discloses the predefined weighting is set on the basis of a predetermine condition described as the weight controller selects the weights based on a reference antenna and then delivering the weights to the remaining antennas based on the reference value and the weighted signals, P.58 discloses the same process based on average power).

Regarding claim 9 Wu, Eldessoki, Badic, and Hong teach the electronic device of claim 8, but do not teach...wherein the processor identifies a predefined weighting and applies the predefined weighting to the identified average power value, thereby setting the predetermined threshold value.

Choi teaches... Choi teaches... identifies a predefined weighting and applies the predefined weighting to the identified average power value (P.46, Lns. 10-25, discloses setting the predefined threshold value by applying the predefined weighing to the identified average power value described as the weight controller applying a the candidate weight vectors to the digital signal to obtain a candidate weight vector as the initial value of W and may determine candidate output signal which are the average output signal), thereby setting the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Eldessoki, and Hong incorporating the teachings of Choi because it teaches a method and apparatus allows the determination process for determining an weighted signal selecting the signal based on the power of the signal and calculating its average (Choi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892: US-202000305094-A1 to Ouchi discloses average power; US- 20110142180-A1 to Lee discloses interference calculations; US-20200084073-A1 to Stojanovic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476